Citation Nr: 0704819	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for degenerative joint 
disease of the right and left knees.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for a sleep disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1965.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from rating decisions dated in January 2003, 
September 2003, and September 2005, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In May 2006, the veteran testified at a Board 
hearing at the RO.  He indicated at the hearing that he would 
be filing a separate claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

The issues of entitlement to service connection for 
depression and a sleep disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era and is not presumed to have been 
exposed to Agent Orange.

2.  Diabetes mellitus did not manifest during the veteran's 
active duty service or for many years after separation from 
service, and is not otherwise related to service.

3.  The veteran's low back disability was not manifested 
during his active duty service and is not otherwise related 
to service.

4.  The veteran's current bilateral knee disability was not 
manifested during his active duty service or for many years 
thereafter, and is not otherwise related to service.

5.  The veteran's bilateral hearing loss was not present in 
service or for many years thereafter, and is not otherwise 
related to service.

6.  The veteran's tinnitus was not present in service or 
until many years after service and is not otherwise related 
to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

2.  A low back disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Degenerative joint disease of the right and left knees 
was not incurred in or aggravated by service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice to the veteran regarding his claims for 
entitlement to service connection for diabetes and knee 
disabilities in September 2002, for hearing loss and tinnitus 
in May 2003, and for a low back disability in May 2005.  
Because the VCAA notices preceded the January 2003, September 
2003, and September 2005 rating decisions, respectively, from 
which the veteran appeals, the express requirements of the 
law as found by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003, May 2003 and May 2005 letters, 
the February 2004, January 2005 and April 2006 statements of 
the case, and supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the letters implicitly notified the appellant that he 
should submit any pertinent evidence in his possession.  In 
this regard, he was advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims currently on appeal, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claims are being denied.  Therefore, 
any notice defect, to include degree of disability and 
effective date, is harmless error since no rating and/or 
effective date will be assigned.    

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims, including obtaining 
relevant treatment records and affording the veteran an 
appropriate VA audiological examination which was deemed 
necessary in order to decide that claim.  See 38 U.S.C.A. 
§ 5103A(d).  The Board notes that neither the appellant nor 
his representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claims that are being decided in this decision that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service personnel record (DD Form 214) shows 
that he served in the United States Air Force and his 
occupational specialty was that of an air policeman.  His 
service medical records show that during his enlistment 
examination in November 1961 he had normal clinical 
evaluations of the spine and lower extremities.  His sugar 
test was negative and he had normal hearing of 15 decibels in 
each ear at puretone threshold levels of 500, 1,000, 2,000, 
3,000 and 4,000 Hertz (Hz).  The veteran denied on a November 
1961 Report of Medical History any past or present problems 
regarding his bones or joints.  He also denied problems with 
a trick or locked knee or ear trouble.  

The veteran's service discharge examination in June 1965 
shows that he had normal clinical evaluations of the spine 
and lower extremities.  In addition, the examination report 
shows that his sugar test was negative and he had normal 
hearing ranging from -10 to 10 decibels in each ear at 
puretone threshold levels of 500, 1,000, 2,000, 3,000 and 
4,000 Hz.  On a June 1965 Report of Medical History, the 
veteran denied problems with his joints and bones, with a 
trick or locked knee, or ear trouble.

Postservice private medical records dated in October 1965 
show that the veteran had been hospitalized due to low back 
pain and an inability to bend over.  They note that he 
injured his back in September 1965 at work when he lifted a 
75 pound box of meat and felt a backache.  Lumbosacral x-rays 
suggested slight narrowing of the lumbosacral joint.  A 
clinical impression was rendered of acute back strain; rule 
out degenerative disc disease of the lumbosacral joint.  The 
veteran was given a back injection and told to return for a 
follow-up appointment.  An October 1965 note shows that the 
veteran canceled a follow-up appointment for his back and 
explained that he was feeling much better and was working 
again.  

Private treatment notes show that the veteran fell from a 
truck in July 1968 and injured his left leg.  He was again 
seen in August 1968 where it was noted that he was 
"receiving back ache from fall."  

Private records further show that the veteran was 
hospitalized for approximately seven days in August 1968 due 
to low back pain.  His final diagnosis was lumbosacral strain 
and possible ruptured intervertebral discs.  

In September 1970, the veteran was hospitalized at a private 
facility overnight due to acute low back discomfort and an 
inability to move in any direction.  He was put in a bed and 
given medication, including Demerol.  He reported feeling 
perfectly well the following morning.  

A December 1978 private medical record notes that the veteran 
had a history of pain in his low back for ten years.  This 
record, in addition to a June 1981 record, reflects his 
continuing complaints of back pain.  

Private orthopedic records in 1982 show that the veteran was 
seen for right knee complaints following an injury to his 
right knee in July 1982 while playing softball.  He 
reportedly jumped up and came down twisting his right knee 
with the onset of severe pain and swelling.  His right knee 
complaints included soreness and "crunching."  He was given 
an impression of probable torn medial meniscus, right knee 
with patellar irregularity.  

In October 1982, the veteran underwent a partial medial 
meniscectomy arthroscopically for a torn medial meniscus, 
right knee.

Private office notes show that the veteran was seen for knee 
complaints in December 1987 and September 1989.  

A private operative report dated in October 1989 shows that 
the veteran underwent arthroscopy with shaving of spur from 
the patella and debridement of the medial joint.  This was 
due to traumatic arthritis, patella in the medial 
compartment, right knee.  

A July 1990 private office note reflects the veteran's 
complaints of left leg numbness.

In March 1997, the veteran underwent a private evaluation for 
his right shoulder and was given an impression of probable C-
5, C-6 herniated disc with C-6 radiculopathy.

In January 2000, the veteran underwent a private right knee 
examination due to increasing right knee symptoms over the 
last year and a half.  X-rays showed severe patellofemoral 
arthritis on the right.  The examiner noted that in view of 
the veteran's young age and as an alternative to a right knee 
arthroplasty, the veteran would be given anti-inflammatory 
medication.

According to a September 2001 private medical note, the 
veteran was requesting a letter to his insurance company 
stating that he was not a diabetic.  However, the physician 
noted that unfortunately he suspected that the veteran was a 
mild diabetic and he encouraged the veteran to get rechecked.  

VA outpatient records dated from October 2002 to December 
2002 show that the veteran had significant degenerative joint 
disease in both knees.  

In April 2003, the veteran was admitted to a private hospital 
for symptoms consistent with a stroke.  These records include 
his past medical history noting that he had developed 
diabetes two to three years earlier.  

On file is a June 2003 letter from Cliff Reichert, NBC-HIS 
(National Board for Certification in Hearing Instrument 
Sciences), of Beltone Hearing Aid Centers who reported that 
audiological results indicted a severe sensory neural hearing 
loss in the veteran's left ear accompanied by tinnitus.  He 
opined that it was more likely than not this condition 
resulted from the veteran being around "the loud noise and 
concussion of B-47's and B-52's" while performing his duties 
in service from 1962 to 1965.  Attached to this letter were 
audiological results in graph form.

The veteran's brother issued a statement in November 2003 
stating that the veteran never complained of leg pain or 
hearing difficulty prior to service, but he began complaining 
of these ailments shortly after his service discharge.  

On the authorized audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
30
35
LEFT
35
35
30
30
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  The 
audiologist noted that she reviewed the veteran's claims file 
and reported that he worked on a flight line in service as an 
air policeman, as well as around missiles wearing earplugs.  
She diagnosed the veteran as having normal hearing to mild 
hearing loss from 250-4000 Hz, dropping to the moderate range 
outside the speech frequencies, bilaterally.  She also noted 
excellent word discrimination and that the veteran had 
noticed tinnitus every night bilaterally since after his time 
in service.  She opined that the veteran's audiometric 
testing at discharge was normal and that his hearing was in 
the mild range for speech frequencies forty years post 
military.  She rendered an impression that it was not likely 
the hearing loss and tinnitus were the result of noise 
exposure in service.  

On file is a "To Whom It May Concern" letter dated in March 
2005 from Kayo Smith, M.D., who reported that the veteran 
came in requesting a medical opinion regarding his post polio 
syndrome which was aggravated by active military service and 
all the physical activities which were required of him.  Dr. 
Smith reported that the veteran had polio at age 11 which 
affected his knees and back and that the veteran did fairly 
well for many years.  However, he said that with the 
increased amount of activity and as time wore on, he was not 
doing well and "more likely than not aggravated by the 
activities in the military."  Dr. Smith went on to state 
that the veteran continued to have a lot of pain and 
discomfort as a result of his post polio syndrome which had 
continued to worsen over the years.  

The veteran stated in his April 2005 substantive appeal that 
he felt that his bilateral knee condition was the result of 
the aggravation of his post polio syndrome due to the 
physical activity he endured in service.  

During a Board hearing in May 2006, the veteran testified 
that he wasn't really claiming that his back disability was 
secondary to polio, but that his low back condition had its 
onset in service.  He said he never received medical 
attention in service for his back because servicemen were 
considered cry babies if they went to sick call.  He said he 
was first treated for his back after service in 1966 or 1967 
and was hospitalized.  He said he did not seek medical 
treatment for his back "too much" and was not taking any 
medication specific to his back, but that the medication he 
took for his knees seemed to help his back.  Regarding his 
knees, the veteran testified that he hurt his knees in 
service and they began to hurt more and more after service.  
He explained that he had to make two emergency plane landings 
in service and didn't know if they had anything to do with 
his knee problems.  He added that he was apparently not hurt 
at the time of the incidents.  He also said that he has 
received a lot of medical treatment for his knees, including 
having his knees "scoped" in the 1970s, 1980s and the early 
1990s.  With respect to diabetes, the veteran testified that 
he was diagnosed as having this disability prior to his 
stroke in April 2003.  He denied being treated for diabetes 
in service and said he did not serve in Vietnam.  He thought 
that his diabetes may be related to something he was exposed 
to while guarding bunkers at Ernest Harmon Air Force Base in 
New Foundland.  He said he wasn't sure if it was Agent 
Orange, but that it smelled funny.  He added that he may have 
been exposed to Agent Orange from bodies that had been 
transported over from Vietnam.  In regard to noise exposure, 
the veteran testified that he spent two years at Lincoln Air 
Force Base in Nebraska and his last 18 months at Harmon Air 
Force Base in New Foundland.  He said that he worked on the 
flight line as an aid policeman and heard F-16 jets and B-52 
bombers taking off and landing on a regular basis.  When 
asked about earplugs, he said he carried a radio and could 
not hear it with earplugs.  His wife testified that after 
service the veteran worked in a family grocery store as a 
meat cutter.  

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, arthritis, and sensorineural 
hearing loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In the case of veterans exposed to certain herbicide agents, 
certain chronic disabilities, including diabetes mellitus, 
Type II, are presumed to have been incurred in service if 
manifest to a compensable degree within a specified time 
after discharge from service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116.  This reflects a change in the prior law, and became 
effective December 27, 2001.  

Diabetes Mellitus

The veteran's service medical records are devoid of treatment 
for or a diagnosis of diabetes, and a urinalysis conducted at 
the veteran's separation examination in June 1965 was 
negative for sugar.  

The earliest diagnosis of diabetes mellitus is found in 
medical records many years after service, in 2003, with 
medical records showing that this disability was suspected as 
early as 2001.  In sum, there is no medical evidence that 
relates this diagnosis to the veteran's service or to the 
one-year period following his separation from service.  The 
veteran's opinion that his diabetes mellitus was incurred in 
service does not establish service incurrence since he is not 
competent to opine as to medical matters.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his claim cannot 
prevail on a direct service connection basis or on a 
presumptive basis based on chronic disease manifested within 
one year of service.  38 U.S.C.A. § 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).  

Regarding the presumption for service connection for diabetes 
mellitus due to herbicide exposure, see 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313, the evidence in this 
case does not show that the veteran served in Vietnam within 
the meaning of VA regulation, nor does he contend otherwise.  
In fact, he testified at the Board hearing in May 2006 that 
he did not serve in Vietnam.  Instead, his contention with 
respect to Agent Orange exposure is that he could have been 
exposed to toxins while checking underground bunkers at 
Ernest Harmon Air Force Base in New Foundland and/or that he 
was exposed to Agent Orange from bodies that had been 
transported from Vietnam.  Based on this evidence showing 
that the veteran did not serve in Vietnam, the presumptive 
regulations for Agent Orange exposure do not apply.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (e), 
3.313.

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of proximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to this issue.

Back and Knees

The veteran contends that the onset of his back and knee 
problems was in service and these problems have continued 
ever service.  He asserts that his problems may be related to 
two emergency plane landings he was involved in during 
service, although he said it did not appear that he was hurt 
at the time.  His service medical records are devoid of 
complaints or treatment for back or knee problems and show 
that he had normal clinical evaluations of the spine and 
lower extremities at his discharge examination in June 1965.  
These records are consistent with the veteran's report that 
he never sought medical attention for his knee or back 
problems in service.

The first medical evidence of back problems is a few weeks 
following the veteran's September 1965 service discharge.  In 
this regard, there is an orthopedic record stating that the 
veteran injured his back around September 15, 1965, while 
lifting a 75 pound box of meat.  It is reported that his back 
began hurting at that time.  There is no indication from this 
record of a prior history of back problems.  Also, there is a 
December 1978 medical record noting that the veteran had pain 
in his low back for ten years.  This dates the commencement 
of the veteran's back pain to a postservice date.  Although 
the veteran was given a diagnosis of rule out degenerative 
disc disease in September 1965, lumbosacral x-rays taken in 
1965 suggested slight narrowing of the lumbosacral joint, but 
did not note arthritis.  Consequently, the presumptive 
provisions warranting entitlement to service connection for 
arthritis if manifest within one year of service are not 
applicable to this appeal.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

With respect to the veteran's bilateral knee disability, the 
earliest evidence of knee problems are private orthopedic 
records dated in 1982.  These records show that the veteran 
was seen for right knee complaints following an injury to his 
right knee in July 1982 while playing softball.  He was 
suspected of having a torn right medial meniscus and 
underwent right knee arthroscopy with partial medial 
meniscectomy in November 1982.  Some years later, in October 
1989, the veteran underwent arthroscopy with debridement of 
medial compartment and some shaving of patella spur on the 
right.  He continued to have knee problems and was diagnosed 
by VA in 2002 and 2003 as having degenerative joint disease 
in both knees.  

As noted by the evidence above, there is no showing of an 
inservice knee injury, no continuity of knee symptoms for 
many years after service (from 1965 to 1982), and no medical 
evidence relating the veteran's presently diagnosed 
degenerative joint disease of the right and left knees to 
service.  In fact, the initial records in 1982 relate the 
veteran's right knee problems to a softball injury in July 
1982.  

The Board has considered the March 2005 letter from Kayo 
Smith, M.D., who stated that he was responding to the 
veteran's request for an opinion regarding his post polio 
syndrome being aggravated by his military service.  Dr. Smith 
stated that the veteran had polio at age 11 that affected his 
knees and back and that he continued to have a lot of pain 
and discomfort as a result of his post polio syndrome.  He 
opined that it was "more likely than not aggravated by the 
activities in the military."  

In view of the lack of notation or findings at the veteran's 
enlistment examination regarding post polio syndrome, the 
veteran is presumed sound with respect to his knees and back.  
See 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. 
§ 3.304 (2006).  Thus, this claim is to be considered on a 
direct service connection basis rather than on an aggravation 
basis.  In fact, the veteran testified in May 2006 that he is 
not claiming that this back disability is secondary to polio, 
but rather that it had its onset in service.  Also, Dr. Smith 
does not provide examination findings nor does he indicate 
that he ever examined the veteran.  In addition, it does not 
appear that he reviewed the veteran's claims file, to include 
his service medical records.  Furthermore, Dr. Smith does not 
provide any diagnoses regarding the veteran's back and knees.  
In view of this, the Board gives little weight to Dr. Smith's 
March 2005 opinion.  

Based on the evidence in its entirety, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's knee and back disabilities are 
related to his active duty service.  This is simply no 
medical evidence of any back or knee problems in service, and 
no competent medical evidence that his present knee and back 
disabilities are related in any way to service.  In fact, as 
is evident from above, the postservice medical records show 
that the veteran's right knee and back disabilities are 
related to postservice injuries.

The Board acknowledges the veteran's belief that his back and 
knee disabilities are related to service.  However, as a 
layman, he is not qualified to render an opinion regarding 
medical matters.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992)

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of proximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to either issue.

Hearing Loss and Tinnitus

The veteran's service discharge report (DD Form 214) shows 
that his military occupational specialty was that of an air 
policeman for the Air Force.  The veteran testified that he 
spent two years at Lincoln Air Force Base in Nebraska and his 
last 18 months at Harmon Air Force Base in New Foundland.  In 
regard to his duties, the veteran said that he worked on the 
flight line and heard F-16 jets and B-52 bombers taking off 
and landing on a regular basis.  Based on this evidence, the 
Board finds that the veteran was exposed to noise on the 
flight line in service.  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The absence of in-service evidence of hearing disability 
during service (i.e., one meeting the requirements of section 
3.385, as noted above) is not fatal to the claim. See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability and a medically sound basis 
for attributing that disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the Court has offered guidance 
on the assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Pertinent evidence in this case includes a June 2003 letter 
from Cliff Reichert, NBC-HIS (National Board for 
Certification in Hearing Instrument Sciences), of Beltone 
Hearing Aid Centers who reported that audiological results 
indicted a severe sensory neural hearing loss in the 
veteran's left ear accompanied by tinnitus.  He opined that 
it was more likely than not this condition resulted from the 
veteran being around "the loud noise and concussion of B-
47's and B-52's" while performing his duties in service from 
1962 to 1965.  

There is also an audiological examination report dated in 
July 2004 from a VA audiologist diagnosing the veteran as 
having normal hearing to mild hearing loss from 250-4kHz, 
dropping to the moderate range outside the speech frequencies 
bilaterally.  Recorded puretone threshold levels at this time 
meet VA's standards for a hearing loss disability under 38 
C.F.R. § 3.385.  Based on an examination of the veteran and 
review of his claims file, the examiner opined that the 
veteran's hearing loss was in the mild range for speech 
frequencies 40 years post service and that it was not likely 
that the hearing loss and tinnitus were the result of noise 
exposure in the military.  

As is evident from above, there is a discrepancy between the 
two reports regarding the severity and etiology of the 
veteran's hearing loss.  After a careful review of the above 
medical evidence, in its role as a finder of fact, the Board 
finds that the opinion of the VA examiner, who conducted the 
July 2004 audiological evaluation and who prepared the July 
2004 examination report, is the most persuasive medical 
evidence addressing the onset/etiology of the veteran's 
bilateral hearing loss.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

In reaching this determination, the Board points out that the 
July 2004 VA examiner is an audiologist and reviewed the 
veteran's service medical records and claims file.  Also, the 
July 2004 VA examiner provided recorded decibels in numerical 
form at puretone threshold levels that meet VA's standards 
for a hearing loss disability under 38 C.F.R. § 3.385.  She 
also provided rationale for her opinion by explaining that 
the veteran's hearing loss and tinnitus were not likely 
related to service based on the mild nature of the hearing 
loss and the fact that it was not diagnosed until 
approximately 40 years after service.  

By contrast, in June 2003, Mr. Reichert did not have the 
veteran's claims file to review and did not offer any 
rationale for his opinion.  Furthermore, the audiological 
results are in graph form and are thus insufficient to 
determine the severity of the veteran's hearing impairment 
under 38 C.F.R. § 3.385.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (the Board may not interpret graphical representations 
of audiometric data).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of proximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to either issue.


ORDER

The claim for entitlement to service connection for diabetes 
mellitus is denied.

The claim for entitlement to service connection for a low 
back disability is denied.

The claim for entitlement to service connection for 
degenerative joint disease of the right and left knees is 
denied.

The claim for entitlement to service connection for bilateral 
hearing loss is denied.

The claim for entitlement to service connection for tinnitus 
is denied.


REMAND

The veteran asserts that he has had depression and sleep 
problems ever since service, but acknowledges that he never 
sought medical treatment for these conditions in service.  
However, his June 1965 service discharge examination report 
reflects his report that he was depressed due to being away 
from his family.  He also reported having a history of 
depression or excessive worry on a June 1965 Report of 
Medical History.  He did not note such a history when he 
completed a Report of Medical History at service entry in 
November 1961. 

Postservice medical records do not show treatment or a 
diagnosis for depression or a sleep disorder.  This is 
despite VA's requests that the veteran provide such pertinent 
information.  However, at the recent Board hearing in May 
2006, the veteran testified that he was diagnosed as having 
depression in the 1980s.  He also testified that his present 
treating VA physician told him that he has depression.  

Based on the above, the record appears to be incomplete since 
the only private medical records dated in the 1980s are 
orthopedic records regarding the veteran's knees.  As far as 
VA records, the most recent VA treatment records are dated in 
February 2004 and are similarly devoid of psychiatric 
complaints or diagnoses.  In specific regard to the veteran's 
claim for service connection for a sleep disability, it is 
unclear from the record whether the veteran is claiming that 
he has a sleep disability separate and distinct from 
depression, secondary to depression, or as a symptom of 
depression.  During his testimony in March 2006, the veteran 
asserted that he had taken tests to determine if he had sleep 
apnea, but that the tests were incomplete.  He also testified 
that he thought his sleep problems are secondary to his 
depression.  Accordingly, VA should attempt to obtain all 
identified outstanding treatment records in regard to the 
claims of entitlement to service connection for depression 
and sleep problems.  38 U.S.C.A. § 5103A(b),(c).  The veteran 
should thereafter be afforded a VA examination to determine 
whether he presently has depression and/or a sleep disability 
related to service or a service-connected disability.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be requested 
to identify all sources of treatment for 
his depression and sleep disorder since 
service, to specifically include 
psychiatric treatment he received in the 
1980s and the sleep apnea test he 
underwent.  He should also be advised to 
submit any such private or VA treatment 
records in his possession.  He should be 
requested to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  If 
any of the identified records cannot be 
obtained, this should be documented in 
the claims file.  

2.  Obtain copies of any outstanding VA 
treatment records pertaining to the 
disabilities still on appeal starting 
from February 2004 to "present".  All 
records and/or responses received should 
be associated with the claims file.      

3.  When the above development has been 
completed and any available evidence 
identified by the appellant has been 
obtained, the veteran should then be 
afforded a VA psychiatric examination in 
order to determine whether he presently 
has depression and/or a sleep disorder.  
The entire claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner.  The 
examiner should be asked to opine whether 
it is at least as likely as not (i.e. a 
50 percent degree of probability or 
greater) that any presently diagnosed 
depression and/or sleep disorder are/is 
related to his active duty service.  In 
addition, the examiner should indicate 
whether the veteran has a sleep disorder 
that is proximately due to or a result of 
depression.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
veteran's claims for entitlement to 
service connection for depression and/or 
a sleep disorder can be granted.  If any 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


